Citation Nr: 1606330	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 24, 2010 for the grant of service connection for left knee degenerative arthritis.

2.  Entitlement to an effective date earlier than June 24, 2010 for the grant of service connection for left knee instability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cardiomyopathy (also claimed as viruses resulting in heart condition and rapid heart beat).

4.  Entitlement to service connection for a heart disorder, other than ischemic heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD.  

5.  Entitlement to service connection for ischemic heart disease as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Maurice L. Abarr, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  That decision denied service connection for ischemic heart disease (previously claimed as cardiomyopathy), and granted service connection for left knee degenerative arthritis with an evaluation of 10 percent effective October 4, 2010.  It also assigned an evaluation of 20 percent from October 4, 2010 for instability of the left knee.  In January 2012, the Veteran filed a timely Substantive Appeal (VA Form 9).  

An April 2014 rating decision found that clear and unmistakable error was made in the July 2011 rating decision with respect to the effective dates of the grants of service connection.  The RO determined that the grants should have been effective as of the date the Veteran reopened his claims, which was June 24, 2010, rather than October 4, 2010.  However, as that award did not represent a total grant of benefits sought on appeal, the claims for earlier effective dates remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board notes that, following certification of the Veteran's appeal to the Board in June 2014, additional private treatment records were submitted in May 2015 by the Veteran without a waiver of initial consideration of the evidence by the RO.  However, after a review of the evidence, the Board finds that the records do not provide any new information that has not been previously considered by the RO.  Therefore, a remand to have the RO consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2015).  Moreover, there is no prejudice to the Veteran for the Board to proceed with adjudication.  As the Board is remanding the Veteran's ischemic heart disease claim, the RO will have the opportunity to review the records on remand.  

The issues of entitlement to service connection for heart disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his June 2015 Board hearing, the Veteran withdrew his appeal for entitlement to an effective date earlier than June 24, 2010 for the grants of service connection for left knee degenerative arthritis and left knee instability on the record.

2.  In a June 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cardiomyopathy, but he neither appealed nor submitted new and material evidence within one year of the notification of this decision.

3.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the June 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for cardiomyopathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issues of entitlement to an effective date earlier than June 24, 2010 for the grants of service connection for left knee degenerative arthritis and left knee instability have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  New and material evidence has been added to the record since the June 2006 rating decision; thus, the claim of entitlement to service connection for cardiomyopathy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran has withdrawn the issues of entitlement to earlier effects dates for the grants of service connection for left knee degenerative arthritis and left knee instability, and the Board is reopening the new and material evidence claim, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Withdrawal of Appeals

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  Id.  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2015).  

At his June 2015 Board hearing, the Veteran withdrew his appeal concerning entitlement to earlier effects dates for the grants of service connection for left knee degenerative arthritis and left knee instability on the record.  As the Veteran has withdrawn his appeal as to these issues, no allegations of errors of fact or law remain for appellate consideration concerning the issues.  The Board, therefore, has no jurisdiction to review them.  

Accordingly, the issues of entitlement to earlier effects dates for the grants of service connection for left knee degenerative arthritis and left knee instability are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).

New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for cardiomyopathy was denied by the RO in June 2006 because the Veteran's service treatment records contained no evidence of a heart disability, and there was no evidence linking a current heart disability to the Veteran's military service.

The Veteran's claim to reopen was received in June 2010.  Since the June 2006 rating decision, the Veteran has advanced new theories of entitlement to include entitlement to service connection for nonischemic heart disorder secondary to service connected PTSD.  Along with this newly advanced theory of entitlement, the Veteran provided testimony at the June 2015 Board hearing.  The Veteran essentially provided testimony that the anxiety, stress, and panic attacks he experienced from his PTSD caused fluttering of his heart.  For these reasons, he believed that his PTSD may have caused his heart disorder.  As noted above, for the purpose of establishing whether new and material evidence has been submitted, the lay evidence is presumed credible.  Justus, 3 Vet. App. at 513.  The new lay evidence of an indication that symptoms of anxiety, stress, and panic attacks experienced from PTSD may have caused or aggravated his heart disorder raises a reasonable possibility of substantiating the claim because when considered with the old evidence it triggers VA's duty to assist by providing a medical opinion. Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for cardiomyopathy. 


ORDER

Entitlement to an effective date earlier than June 24, 2010 for the grant of service connection for left knee degenerative arthritis is dismissed.

Entitlement to an effective date earlier than June 24, 2010 for the grant of service connection for left knee instability is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for cardiomyopathy (also claimed as viruses resulting in heart condition and rapid heart beat) is reopened; the appeal is granted to this extent only. 


REMAND

At his June 2015 Board hearing, the Veteran requested for the first time that his claim for service connection of ischemic heart disease be considered not only on the basis of direct service connection, but as secondary to his service-connected PTSD.  The Board notes that the Veteran's PTSD has been rated as 50 percent disabling from September 29, 2005, as 70 percent disabling from June 26, 2012, and as 100 percent disabling from August 2015.  

At the hearing, the Veteran's attorney noted, in essence, that the Veteran's claim for heart disease became focused on ischemic heart disease when service connection became available for ischemic heart disease on a presumptive basis as due to herbicide exposure.  The attorney stated that the Veteran's bigger problem may, in fact, be nonischemic cardiomyopathy.  The Veteran testified that cardiomyopathy first came to light in approximately 1995 and that he has a current diagnosis of cardiomyopathy.  The Veteran testified further that maybe the stress caused by his PTSD symptoms wore on his heart.

Although the Veteran was previously afforded a VA examination in August 2010 and an addendum medical opinion was furnished in June 2011, the issue of secondary service connection was not addressed because it had not been raised.  In light of the new theory of service connection and the need to clarify the Veteran's current heart diagnoses, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for a new VA examination and medical opinion.   See Kowalski v.
Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary). 

Previously, several medical opinions were weighed and the RO determined that the Veteran did not have a diagnosis of ischemic heart disease or coronary artery disease that would entitle him to service connection on a presumptive basis.  However, additional medical evidence has been added to the Veteran's claims file since the June 2011 medical opinion that reconciled the then existing medical opinions and evidence.  Some of the new evidence suggests that the Veteran may now have a diagnosis of ischemic heart disease or coronary artery disease.  

For example, the conclusions from a September 2012 private stress echocardiogram state positive examination for ischemia with failure of inferior wall to augment; however, this may also be due to the underlying cardiomyopathy.  They continue inadequate electrocardiogram criteria for ischemia.  The conclusion from private computed tomography scanning in March 2013 shows coronary artery disease.  Thus, on remand the examiner should discuss whether the Veteran currently has a diagnosis of ischemic heart disease or coronary artery disease.

The Veteran has reported that he received state disability benefits in about 2005 and 2006 due to his heart.  As the records may include additional medical evaluations relating to the Veteran's heart, the records may contain evidence that is relevant to the Veteran's claims.  Thus, the Veteran's state disability records must be requested on remand and reviewed in connection with the Veteran's claim for service connection.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's California state disability records from approximately 2005 to 2006 and associate them with the Veteran's claim file. 

2.  After the above development has been completed, schedule the Veteran for a VA examination with a cardiologist to identify the nature and etiology of the Veteran's heart disease.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a) In light of additional relevant medical evidence added to the file since the June 2011 VA addendum medical opinion [specifically, (i) the conclusions of a September 2012 private stress echocardiogram that state positive examination for ischemia with failure of inferior wall to augment; however, this may also be due to the underlying cardiomyopathy; and inadequate electrocardiogram criteria for ischemia; and (ii) the conclusion from a March 2013 private computed tomography that shows coronary artery disease], is it at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis of ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina)?  

(b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed heart disorder is caused by OR aggravated by the Veteran's service-connected PTSD?  If aggravation by the Veteran's PTSD is found, then the examiner should quantify the degree of such aggravation, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


